PER CURIAM.
We affirm, without prejudice, the trial court’s denial of appellants’, D.B. “Jim” Haseotes’, George Haseotes’, Byron Ha-seotes’ and James M. Mumma’s, motions to dismiss for lack of personal jurisdiction on the authority of Gaines Motor Lines, Inc. v. Scott, 545 So.2d 508 (Fla. 3rd DCA 1989). We do not, however, review that part of the trial court’s order which denied appellants’ motions to dismiss based upon mis-joinder and multifariousness because this is a non-final order for which no appeal is provided under Fla.R.App.P. 9.130 nor is it reviewable by certiorari under Fla.R.App.P. 9.030(b)(2)(A).
AFFIRMED.
ANSTEAD, DELL and GUNTHER, JJ., concur.